      Case 5:18-cv-00047-DPM Document 61 Filed 10/15/20 Page 1 of 2



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

TIMOTHY CATER, Individually and as
Court-Appointed Guardian and Natural
Father of Eric Devone Cater, an
Incompetent Person                                           PLAINTIFF

v.                       No. 5:18-cv-47-DPM

ARKANSAS DEPARTMENT OF CORRECTION;
WENDY KELLEY, in Her Individual and Official
Capacities as Director of the Arkansas
Department of Correction; DALE REED, in His
Individual and Official Capacities as Chief Deputy
Director of VarnerfVarner Supermax Unit;
RANDALL WATSON, in His Individual Capacity
and as Warden of Varner/Varner Supermax Unit;
JEREMY ANDREWS, in His Individual Capacity and
as Deputy Warden of Varner/Varner Supermax Unit;
ARRON STONE, in His Individual Capacity and as a
Correctional officer of V arnerfVarner Supermax
Unit; and JOHN DOES 1-6                            DEFENDANTS

                               ORDER

     Joint motion, Doc. 60, granted on the alternative relief requested.
The many prior extensions have not achieved their purpose. And it is
unlikely that a further short extension will enable the parties to
overcome the virus-related challenges and finish working up this older
case for dispositive motions or trial.     For good cause, the Court
therefore suspends the Fourth Amended Final Scheduling Order, Doc.
       Case 5:18-cv-00047-DPM Document 61 Filed 10/15/20 Page 2 of 2



55, and stays this case until 4 June 2021.              The case is also
administratively terminated. The parties must be prepared to sprint on
discovery, motions, and trial preparation after the stay is lifted and a
new Scheduling Order issues.
     So Ordered.


                                                   tr
                                  D .P. Marshall Jr.
                                  United States District Judge




                                   -2-
